DETAILED ACTION
This action is in response to communication(s) filed on 8/30/2021
Claims 1-20 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer (US 2009/0216438) in view of Volkerink et al. (US 2020/0265288).

Regarding claim 1, Shafer discloses a system comprising: one or more processors; and one or more memories including program instructions, when executed are configured for providing to a graphical user interface (GUI) an architectural template representing a facility to be monitored by a first plurality of sensors and a second plurality of sensors, wherein the GUI is configured for: 
allowing a user to create a copy of a first plurality of sensor representations associated with the first plurality of sensors from within a first zone geometry on the architectural template (see Shafer; [0032-0033]; an illustrative facility map framework system 100 for performing the method of FIG. 3 facilitates creating, hosting and using of private maps for enterprise and Small Office/Home Office SOHO deployment.  This facility map data includes asset database 112 which references equipment with reference to relative or geographic coordinates.  Since the facility map data can be imported, user are allowed to make copies); and 
allowing the user to paste the copy within a second zone geometry on the architectural template to create a second plurality of sensor representations associated with the second plurality of sensors (see Shafer; [0032-0033]; an illustrative facility map framework system 100 for performing the method of FIG. 3 facilitates creating, hosting and using of private maps for enterprise and Small Office/Home Office SOHO deployment.  This facility map data includes asset database 112 which references equipment with reference to relative or geographic coordinates.  Since the facility map data can be imported, user are allowed to make paste copies on to another map).
However, the prior art does not explicitly disclose a first plurality of sensors and a second plurality of sensors.
Volkerink in the field of the same endeavor discloses techniques for wireless sensor networks installation, deployment, maintenance, and operation.  In particular, Volkerink teaches the following: 
a first plurality of sensors and a second plurality of sensors (see Volkerink; [0032]; a “wireless tag” is a device that has wireless communications functionality, and typically includes an energy source or energy harvesting component, a processor, a memory, and zero or more sensors. A wireless tag may have any one of a variety of different form factors, including a rigid and/or flexible form factor. In some examples, a wireless tag includes means of attaching the wireless tag to an object or surface).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Volkerink in order to incorporate techniques for wireless sensor networks installation, deployment, maintenance, and operation.  One would have been motivated because Volkerink discloses a wireless tag with a form factor that unobtrusively integrates the components useful for implementing one or more different functions and also is able to perform a useful ancillary function that otherwise would have to be performed with the attendant need for additional materials, labor, and expense (see Volkerink; [0033]). 

Regarding claim 2, Shafter-Volkerink discloses the system of claim 1, wherein the one or more memories including program instructions, when executed are further configured for: 
generating initial sensor provisioning instructions (see Volkerink; [0055]; runs the client software application 16 to present a series of interface screens that guide a user through the steps of installing a distributed network of wireless tags in the physical premises environment 10); and 
storing the initial sensor provisioning instructions (see Volkerink; [0139]; The generated and stored data is stored in the memory of the wireless tag (FIG. 19, block 214)).

Regarding claim 3, Shafter-Volkerink discloses the system of claim 2, wherein the one or more memories including program instructions, when executed are further configured for provisioning the first plurality of sensors and the second plurality of sensors using the initial sensor provisioning instructions (see Volkerink; [0082]; The map of the physical premises environment 10 typically is in the form of a digital file and may be in any format that can be uploaded by the client software application 16, such as a vector file or a bitmap. The wireless tag installation simulation application program is configured to automatically determine the locations of the rooms and other defined spaces in the map, as well as identify the locations of doors, windows, walls, and other infrastructure of the physical premises environment 10).

Regarding claim 4, Shafter-Volkerink discloses the system of claim 3, wherein: 
provisioning the first plurality of sensors comprises generating metadata for each sensor of the first plurality of sensors (see Shafer; [0028]; a facility map system 10 addresses the needs at the facility, campus or enterprise level (hereinafter "facility") with a facility map 12 that is integrated into a usable whole by map editor 14); and 
the metadata comprises a sensor type and a sensor deployment location (see Shafer; [0028]; an asset locator 30 populates the facility map 12 with asset descriptions and locations, depicted as an asset "A1" 32 and an asset "A2" 34 on the map 16 and drawing 18 respectively).

Regarding claim 5, Shafter-Volkerink discloses the system of claim 4, wherein the sensor deployment location includes at least two of a georeferenced identifier, a building identifier, a room identifier, a zone identifier, an and/or a wireless access point identifier (see Shafer; [0033]; the application 120 can interact with a user via a user interface 122, drawing upon the information in the object model 118 to render map and route depictions. The specific applications may include a computer aided facility management (CAFM) tool, location "dashboards", delivery and service routing systems, etc. A user may utilize an input device 124 of the user interface 122 to manually input identification data 126, to set certain map display options 128, to change viewing commands 130 and to select locations (e.g., current location, target location) 132.).

Regarding claim 6, Shafter-Volkerink discloses the system of claim 4, wherein the sensor deployment location includes an elevation identifier (see Shafer; [0032]; templates 110 may facilitate creation of facility maps or room details, for example a cross sectional view in elevation of a server rack with a number of bays may be accessed).

Regarding claim 7, Shafter-Volkerink discloses the invention substantially, however the prior art does not the system of claim 4, wherein provisioning the first plurality of sensors further comprises generating a print file including label information for each sensor of the first plurality of sensors and the label information comprises a representation of the sensor deployment location and a representation of a unique identifier (see Volkerink; [0044, 0050]; Examples of the types of data that may be collected by the wireless tags include asset status information (e.g., tag identity, tag type, and associated parameter values, such as location name or location description), event data (e.g., a door or window is open, an air conditioning unit is set too low, a water pipe is leaking, and a 3D printer is being moved), and sensor data (e.g., temperature data, acceleration data, humidity, location data, etc.). The wireless tag 12 is implemented by a white (i.e., peripheral) tape node in the form of a label on an asset 20 (i.e., a box). The wireless tag 12 includes a memory that stores a unique identifier 18 of the wireless tag 12 (e.g., a tag ID)).

Regarding claim 8, Shafter-Volkerink discloses the system of claim 4, wherein the system is a subsystem implemented within a facility monitoring system, and the facility monitoring system is configured to receive data from each sensor of the first plurality of sensors and each sensor of the second plurality of sensors (see Volkerink; [0033]; the wireless tag are used to monitor and track asset by receiving data of the asset being tracked).

Regarding claim 9, Shafter-Volkerink discloses the system of claim 4, wherein: the one or more memories including program instructions, when executed are further configured for receiving sensor status data for each sensor, wherein the sensor status data for each sensor is received from the first plurality of sensors after installation of the first plurality of sensors per the initial sensor provisioning instructions (see Volkerink; [0094]; the scan response packets contain the unique identifiers (e.g., UUIDs) associated with the target nodes as well as maintenance information, such as battery state information (e.g., battery level, percentage, or lifetime remaining), wireless coverage, warnings, error notifications, or faults (e.g., an unresponsive wireless tag)); and 
the sensor status data for each sensor includes a health status for each sensor and the health status for each sensor includes at least one of a battery health indicator and a sensor failure indicator (see Volkerink; [0094]; the scan response packets contain the unique identifiers (e.g., UUIDs) associated with the target nodes as well as maintenance information, such as battery state information (e.g., battery level, percentage, or lifetime remaining), wireless coverage, warnings, error notifications, or faults (e.g., an unresponsive wireless tag)).

Regarding claim 10, Shafter-Volkerink discloses the system of claim 9, wherein the one or more memories including program instructions, when executed are further configured for: generating a sensor status overlay template using the sensor status data for each sensor and the initial sensor provisioning instructions, wherein the sensor status overlay template illustrates per sensor status data positioned about a template location for each sensor location (see Volkerink; [0073] Display battery life (e.g., 12 months, 3 days)); and 
transmitting the sensor status overlay template to the GUI (see Volkerink; [0073] Display battery life (e.g., 12 months, 3 days)).

Regarding claim 11, Shafter-Volkerink discloses the system of claim 1, wherein the GUI is further configured for: 
receiving georeferenced map data from a map service associated with a location of the facility (see Shafer; [0028]; a facility map system 10 addresses the needs at the facility, campus or enterprise level (hereinafter "facility") with a facility map 12 that is integrated into a usable whole by map editor 14); and 
simultaneously displaying the architectural template over the georeferenced map data (see Shafer; [0030]; a facility map system 60 leverages the integrated information incorporated into a facility map framework 62 to manage and integrate a plurality of disparate map sources 64 (e.g., geographic maps 66, architectural drawings 68, and vertical diagrams 70, etc.), asset location databases 72 related to places and facilities located within the disparate map sources 64, and positioning sources 74 that provide real-time positioning of persons and assets located within the scope of the disparate map sources 64).

Regarding claim 12, Shafter-Volkerink discloses the system of claim 11, wherein the GUI is further configured for allowing a user to position and adjust dimensions of the architectural template as referenced with the georeferenced map data (see Shafer; [0041]; creation of a facility map can be done in a two-dimension plus limited three dimension ("21/2 D") graphics program 212 augmented by standard representations that define the objects, connections and information between the various map objects. In the illustrative version, facility maps can be created in 3D graphics program 212 similar to MICROSOFT VISIO, referred to hereinafter as Facility Map--VISIO (FM-VISIO) software, which is a schema for the representation of the facility map object model 202 as a VISIO drawing).

Regarding claim 13, Shafter-Volkerink discloses the system of claim 11, wherein the GUI is further configured for: 
allowing the user to create the first zone geometry overlaid onto the georeferenced map data and the architectural template (see Shafer; [0032]; In FIG. 5, an illustrative facility map framework system 100 for performing the method of FIG. 3 facilitates creating, hosting and using of private maps for enterprise and Small Office/Home Office SOHO deployment (e.g., campus maps; building floor plans; laboratories, warehouse, and room details therein, to possibly include shelves, pallet bays, and computer racks); and 
allowing the user to create a second zone geometry overlaid onto the georeferenced map data and the architectural template  (see Shafer; [0032]; In FIG. 5, an illustrative facility map framework system 100 for performing the method of FIG. 3 facilitates creating, hosting and using of private maps for enterprise and Small Office/Home Office SOHO deployment (e.g., campus maps; building floor plans; laboratories, warehouse, and room details therein, to possibly include shelves, pallet bays, and computer racks).

Regarding claim 14, Shafter-Volkerink discloses the system of claim 11, wherein the GUI is further configured for: 
allowing the user to define a first zone name to be associated with the first zone geometry (see Shafer; [0059]; a map suite 300 is a set of layouts representing locations, places and assets. A facility map 301 is a set of layouts treated as a single unit for storage and loading. Examples of facility maps 300 include one complete building, including all floors of the building, or a map of single campus. A facility map suite 300 consists of some data about the facility map suite 300 itself, and a collection of zero or more layouts. A layout is a single dataset within the facility map 301 (i.e., single sheet, page, of drawing), with an example depicted as a floor plan layer 302 for a single floor of a building. A layout need not be geometric, such as an asset layout 304 that could contain a plurality of office automation equipment scattered throughout a building); and 
allowing the user to define a second zone name to be associated with the second zone geometry (see Shafer; [0059]; a map suite 300 is a set of layouts representing locations, places and assets. A facility map 301 is a set of layouts treated as a single unit for storage and loading. Examples of facility maps 300 include one complete building, including all floors of the building, or a map of single campus. A facility map suite 300 consists of some data about the facility map suite 300 itself, and a collection of zero or more layouts. A layout is a single dataset within the facility map 301 (i.e., single sheet, page, of drawing), with an example depicted as a floor plan layer 302 for a single floor of a building. A layout need not be geometric, such as an asset layout 304 that could contain a plurality of office automation equipment scattered throughout a building).

Regarding claim 17, Shafter-Volkerink discloses the system of claim 1, wherein the GUI is further configured for allowing the user to position each of the first plurality of sensor representations associated with the first plurality of sensors within the first zone geometry (see Volkerink; [0061]; the client software application 16 instructs the user to “Select Tag Location” 56 in the physical premises environment 10. As shown in FIG. 6B, the client software application receives the user's selection of a coordinate location in the map interface 52 when the user selects a location on the wall infrastructure 58 in the storage facility with a pointer 60 or the user's finger (FIG. 4, block 56)).

Regarding claim 18, Shafter-Volkerink discloses the system of claim 1, wherein the facility is at least one of a cold storage warehouse, an office complex, an apartment building, and an outdoor complex (see Volkerink; [0031]; environment (e.g., an office building, manufacturing plant, storage facility, a parking lot, a construction site, or other indoor or outdoor locations)).

Regarding claim(s) 19 and 20, do(es) not teach or further define over the limitation in claim(s) 1 respectively.  Therefore claim(s) 19 and 20 is/are rejected for the same rationale of rejection as set forth in claim(s) 1 respectively.

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456